Citation Nr: 0514523	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel 


INTRODUCTION

The veteran had active duty service from January 1944 to 
January 1946. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded by the Board in March 2004.  In May 2005, a 
motion was granted to advance the veteran's appeal on the 
Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the directions set forth in the Board's March 
2004 remand were not fully complied with.  Based on the 
veteran's assertions regarding treatment at the VA medical 
facility in West Haven, the Board directed that a search be 
conducted for all pertinent records at that facility from the 
1950's on.  AMC duly requested those records by letter dated 
May 18, 2004, and correctly requested records from the 1950's 
to the present.  However, a June 14, 2004, response from the 
VA facility in West Haven simply said "no records on file 
for 1950."  Under a literal reading of this response, the 
Board is left to wonder whether a search for any other 
records from the 1950's was actually conducted.  

The Board acknowledges the fact that the case has been 
advanced on the Board's docket.  However, further action to 
ensure that all VA records are located must be undertaken 
before the Board may properly proceed with a decision on the 
merits.  
The Board is obligated by law to ensure compliance with its 
remand directives.  "[A] remand by . . . the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The VA medical facility in West Haven 
should be contacted and asked to furnish 
any medical records showing treatment for 
hearing loss at any time in the 1950's 
and thereafter.  If no such records can 
be located, the VA facility should 
clearly respond to that effect in a 
manner to make it clear that a search was 
undertaken for all records from the 
1950's on, not just for 1950.  

2.  If any records of treatment for 
hearing loss in the 1950's are located, 
then the veteran should be scheduled for 
a VA audiometric examination to ascertain 
whether he suffers from hearing loss 
disability related to service.  The 
claims file should be made available to 
the examiner for review.  After reviewing 
the claims file and examining the 
veteran, the examiner should be asked to 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
hearing loss disability is related to the 
veteran's service, to include claimed 
noise exposure during such service. 

3.  If any additional evidence is 
received, then the expanded record should 
be reviewed.  If the benefit sought 
remains denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




